UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                             )
LEAVON Z. REEVES,                            )
                                             )
                      Plaintiff,             )
                                             )
              v.                             )              Civil Action No. 11-0755 (EGS)
                                             )
MV TRANSPORTATION, INC., et al.,             )
                                             )
                      Defendants.            )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on defendants’ motions to dismiss [Dkt. # 3, 12]. 1 For the

reasons discussed below, the motions will be granted.


                                      I. BACKGROUND


       On Thursdays, plaintiff has traveled from his home in Southeast, Washington, D.C. to

Washington Hospital Center Behavioral Health Services at 216 Michigan Avenue, N.E.

Defendant MV Transportation, Inc. (“MV Transportation”) has provided transportation for

plaintiff at the District of Columbia government’s expense, and apparently in conjunction with

MetroAccess, a paratransit service of the Washington Metropolitan Area Transit Authority.



1
        Defendant Alex Lodde relies on the arguments set forth in the motion to dismiss filed on
behalf of MV Transportation, Inc., Feyson Lodde, and the defendant identified as “Julius,
Dispatch Supervisor” in the complaint. The Court presumes that the defendants identified as
“Feysan Lodde” and “Fay San Lodde” are references to the same individual whose name
properly is spelled Feyson Lodde.
        It is unclear whether service of process has been effected on the remaining defendants,
and no answer other response to the complaint has been filed on their behalf. The Court will
dismiss these defendants without prejudice as parties to this action.
                                                  1
       Notwithstanding this arrangement, when plaintiff boarded the van on March 17, 2011, the

operator directed plaintiff to “pay [a fare of] five dollars and some change.” Compl. at 2. Police

were called “to have [plaintiff] removed from the van,” but without a crime having been

committed, the police took no action. Id. Apparently plaintiff “departed the . . . [v]an” on his

own. Id. A second incident occurred on March 24, 2011, when an MV Transportation operator

“refused to use the money in the MetroAccess Easy Pay Account once again.” Id. at 3.


       According to plaintiff, MV Transportation and the individuals to whom he made

complaints “are purposely and intentionally inflicting . . . undue inhuman treatment” on him and

otherwise are mistreating people such as plaintiff with disabilities. Id. Plaintiff demands an

“award [of] Fifty Thousand Dollars because of the inhuman treatment and stress that has been

inflicted” on him. Id. at 4. He also demands injunctive relief. Id.


                                          II. DISCUSSION


       The Court concurs with defendants’ assessment that, although “[p]laintiff’s pro se

complaint is, quite frankly, difficult to interpret at times,” it properly is construed “to generally

allege disability discrimination with respect to access to transportation . . . under the public

accommodations provisions of the Americans with Disabilities Act.” Defs.’ Mem. in Supp. of

Mot. to Dismiss (“Defs.’ Mem.”) at 3. Defendants move to dismiss the complaint under Rule

12(b)(6) of the Federal Rules of Civil Procedure on the ground that the pleading fails to state a

claim upon which relief can be granted. See id. at 3-5. Plaintiff’s opposition is devoted entirely

to defendants’ alleged failure to serve him a copy of their motion in accordance with Local Civil

Rule 5.3(e), see Opp’n Mot. to Defs.’ Mot. to Dismiss the Compl. at 2 (page number designated

by the Court), and ignores completely the arguments set forth in defendants’ motion.


                                                   2
                                  A. Dismissal Under Rule 12(b)(6)


        A complaint need only provide a “short and plain statement of [plaintiff’s] claim showing

that [he] is entitled to relief,” Fed. R. Civ. P. 8(a)(2), that “give[s] the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal

quotation marks omitted). On a Rule 12(b)(6) motion to dismiss, a “complaint is construed

liberally in the plaintiff[’s] favor, and [the Court] grant[s] plaintiff[] the benefit of all inferences

that can be derived from the facts alleged.” Kowal v. MCI Comm’cns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994). At the pleading stage, a plaintiff need not allege all the elements of his prima

facie case. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-12 (2002).


        A complaint survives a motion under Rule 12(b)(6) only if it “contain[s] sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, __, 129 S.Ct. 1937, 1949 (2009). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw [a] reasonable inference that the defendant is

liable for the misconduct alleged.” Id.,129 S.Ct. at 1949 (quoting Twombly, 550 U.S. at 556).

“A complaint alleging facts which are merely consistent with a defendant’s liability . . . stops

short of the line between possibility and plausibility of entitlement to relief.” Id. (internal

quotation marks omitted) (citing Twombly, 550 U.S. at 557). A pro se complaint “must be held

to less stringent standards than formal pleadings drafted by lawyers,” Erickson, 551 U.S. at 94

(internal quotation marks and citation omitted), but it, too, “must plead ‘factual matter’ that

permits the court to infer ‘more than the mere possibility of misconduct.’” Atherton v. District of


                                                    3
Columbia Office of the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 129 S.Ct.

at 1950).


                  B. Plaintiff Fails to State a Claim Under Title III of the ADA


       With respect to public transportation, Title III of the Americans with Disabilities Act

(“ADA”) provides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of specified public
               transportation services provided by a private entity that is primarily
               engaged in the business of transporting people and whose
               operations affect commerce.
42 U.S.C. § 12184(a). Title III supplements this general prohibition with “various, more

specific requirements.” Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128 (2005). For

example, an entity providing public transportation may not “impose[] . . . eligibility criteria that

screen out . . . an individual with a disability,” 42 U.S.C. § 12184(b)(1), must make “reasonable

modifications,” id. § 12184(b)(2)(A), must provide auxiliary aids and services to disabled

riders, id. § 12184(b)(2)(B), and must “remove barriers,” id. § 12184(b)(2)(C), as necessary, see

id. ¶ 12182(a)(2)(A).


       A plaintiff alleges a violation of Title III of the ADA by asserting that he is an individual

with a disability, that the defendant is subject to Title III, and that he was denied an opportunity

to benefit from the defendant’s services or otherwise was discriminated against because of his

disability. See Poldberg v. 5 Star Flash, Inc., No. 11 CV 3194, 2011 WL 6097990, at *2 (N.D.

Ill. Dec. 1, 2011). The Court reads the complaint to allege that plaintiff is a disabled individual

for purposes of the ADA, and MV Transportation concedes that it is “a private transportation

service subject to the public accommodations provisions” of the Title III of the ADA. Defs.’


                                                  4
Mem. at 3. Left for the Court’s consideration, then, is whether the complaint adequately alleges

that plaintiff has been denied the benefit of MV Transportation’s services because of his

disability.


        It appears that the alleged denial of services occurred because of funding – although

plaintiff’s fares were to be paid from government funds, for reasons unknown, the fares were

unavailable. These events caused plaintiff inconvenience and he may have incurred expenses to

in obtain alternative means of transportation to and from the two appointments mentioned in the

complaint. It is not a foregone conclusion that these events occurred because of plaintiff’s

disability. As drafted, plaintiff alleges that defendants may have violated Title III of the ADA,

but these facts “do not permit the court to infer more than the mere possibility of misconduct.”

Iqbal, 129 S.Ct. at 1950. Where, as here, plaintiff’s factual allegations are “merely consistent

with” defendants’ liability, his complaint “stops short of the line between possibility and

plausibility of entitlement to relief.” Twombly, 550 U.S. at 557 (internal quotation marks and

brackets omitted). Absent allegations to link defendants’ conduct with plaintiff’s disability, the

type or nature of which is unclear, the ADA claim fails. See Poldberg, 2011 WL 6097990 at *2

(blind plaintiffs with service dog who pled that a dispatched cab “failed to show up” did not

allege that “the failure of [the] cab to arrive . . . was in any way caused by reason of [their]

disabilities”).


        Even if plaintiff had adequately alleged an ADA claim, he cannot recover monetary

damages under Title III because “only injunctive relief is available for violations of Title III.”

Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002); Daubert v. A-1 Tours & Travel, No. 1:06-

cv-00612, 2006 WL 1628234, at *2 (E.D. Cal. June 8, 2006) (“To the extent that Plaintiff seeks

damages for a violation under Title III of the ADA, Plaintiff’s complaint fails to state a claim
                                                   5
because damages are not recoverable under Title III of the ADA; rather, only injunctive relief is

available for violations of Title III.”); Woods v. Wills, 400 F. Supp. 2d 1145, 1163 (E.D. Mo.

2005) (“To the extent Ms. Woods’ claim is based on other aspects of denial of public

accommodation, she cannot state a claim because the only relief she seeks, monetary damages, is

unavailable under Title III.”).


                                       III. CONCLUSION


       The Court concludes that the plaintiff’s complaint fails to allege a claim under Title III of

the ADA. Accordingly, defendants’ motion to dismiss will be granted. An Order accompanies

this Memorandum Opinion.




                                      Signed:        EMMET G. SULLIVAN
                                                     United States District Judge

                                      Dated:         February 24, 2012




                                                 6